EXHIBIT 10.2



 

 

AMENDMENT NO. 1 TO AGREEMENT

THIS AMENDMENT No. 1 to AGREEMENT is made as of April 1, 2009 (this “Amendment”)
by and among Wendy’s/Arby’s Group, Inc., a Delaware corporation, Trian Partners,
L.P., a Delaware limited partnership, Trian Partners Master Fund, L.P., a Cayman
Islands limited partnership, Trian Partners Parallel Fund I, L.P., a Delaware
limited partnership, Trian Partners Parallel Fund II, L.P., a Delaware limited
partnership, Trian Fund Management, L.P., a Delaware limited partnership, Trian
Fund Management GP, LLC, a Delaware limited liability company, Nelson Peltz, an
individual and resident of the State of New York, Peter W. May, an individual
and resident of the State of New York, and Edward P. Garden, an individual and
resident of the State of Connecticut. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to them in the Agreement (as
defined below).

WHEREAS, the parties hereto are the parties to the Agreement, dated as of
November 5, 2008 (the “Agreement”), and, subject to the terms set forth herein,
wish to amend the Agreement as set forth herein;

WHEREAS, a majority of the Independent Directors have approved this Amendment
pursuant to Section 6.5 of the Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained in the
Agreement and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

Section 1.

Amendments to the Agreement

Upon the effectiveness of this Amendment pursuant to Section 2.1 hereof:

1.1.      The second sentence of Section 4 of the Agreement shall be deleted and
replaced with the following two sentences:

“This Agreement (other than Sections 3.1(a), 3.1(b) and Sections 6.1 through
6.10 of the Agreement, which shall survive until terminated pursuant to the next
sentence below) shall terminate on the earliest to occur of (i) if the Trian
Group shall, at any time, sell or otherwise dispose of or cease to own any
Company Voting Securities so that the Trian Group beneficially owns, in the
aggregate less than 15% of the Combined Voting Power of Company Voting
Securities; (ii) November 5, 2011; and (iii) at such time as any Person that is
not an Affiliate or Associate of, or member of a 13D/G Group with, the Trian
Group shall make an offer to purchase an amount of shares which when added to
the shares already beneficially owned by such Person and its Affiliates and
Associates equals or exceeds 50% or more of the Combined Voting Power of Company
Voting Securities (whether by way of tender offer, merger, consolidation,
recapitalization or otherwise) or all or substantially all of the Company’s
assets or shall solicit proxies with respect to a majority slate of directors.
Sections 3.1(a), 3.1(b) and Sections 6.1 through 6.10 of the Agreement shall
terminate on the earliest to occur of the events described in clauses (i) and
(iii) of the immediately preceding sentence.”

 

--------------------------------------------------------------------------------

2



 

 

Section 2.

Effectiveness and Termination of Amendment

2.1.      This Amendment shall become effective simultaneously with the
effectiveness of an amendment to the Company’s certificate of incorporation or
an amendment and restatement thereof filed with the Secretary of State of the
State of Delaware providing for, without limitation, the repeal of Article VI of
the Company’s certificate of incorporation (the “Charter Amendment”).

2.2.      This Amendment shall terminate and shall be null and void ab initio if
the Charter Amendment shall not have become effective by June 15, 2009.

Section 3.

Miscellaneous

3.1.      The provisions of Sections 6.1, 6.3, 6.4, 6.6, 6.7, 6.8 of the
Agreement are hereby incorporated by reference in this Amendment.

3.2.      Except as expressly amended hereby, the provisions of the Agreement
are and shall remain unmodified and in full force and effect.

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

--------------------------------------------------------------------------------

3



 

 

IN WITNESS WHEREOF, the parties hereto intending to be legally bound have duly
executed this Agreement, all as of the day and year first above written.

 

 

 

 

STOCKHOLDERS

 

 

 

 

TRIAN PARTNERS, L.P.


 

 

By:

Trian Partners GP, L.P.,
its general partner

 

 

 

 

 

 

By:

Trian Partners General Partner, LLC,
its general partner

 

 

 

 



 

By: 


/s/ Edward P. Garden

 

 

 

Name: Edward P. Garden
Title: Member

 

 

 

 

TRIAN PARTNERS MASTER FUND, L.P.

 

 

 

 

 

 

By:

Trian Partners GP, L.P.,
its general partner

 

 

 

 

 

 

By:

Trian Partners General Partner, LLC,
its general partner

 

 

 

 



 

By: 


/s/ Edward P. Garden

 

 

 

Name: Edward P. Garden
Title: Member

 

 

 

--------------------------------------------------------------------------------

 

 

 

TRIAN PARTNERS PARALLEL FUND I, L.P.

 

 

 

 

 

 

By:

Trian Partners Parallel Fund I General Partner LLC, its general partner

 

 

 

 



 

By: 


/s/ Edward P. Garden

 

 

 

Name: Edward P. Garden
Title: Member

 

 

 

 

TRIAN PARTNERS PARALLEL FUND II, L.P.

 

 

 

 

 

 

By:

Trian Partners Parallel Fund II GP, L.P., its general partner

 

 

 

 

 

 

By:

Trian Partners Parallel Fund II General Partner, LLC, its general partner

 

 

 

 



 

By: 


/s/ Edward P. Garden

 

 

 

Name: Edward P. Garden
Title: Member

 

 

 

 

MANAGEMENT COMPANY

 

 

 

 

 

TRIAN FUND MANAGEMENT, L.P.

 

 

 

 

 

 

By:

Trian Fund Management GP, L.P., its general partner

 

 

 

 



 

By: 


/s/ Edward P. Garden

 

 

 

Name: Edward P. Garden
Title: Member

 

 

--------------------------------------------------------------------------------

5



 

MEMBERS



 

 


/s/ Nelson Peltz

 

 

 

Nelson Peltz

 

 

 


/s/ Edward P. Garden

 

 

 

Edward P. Garden

 

 

 


/s/ Peter W. May

 

 

 

Peter W. May

 

 

 

 

COMPANY

 

 

 

 

 

WENDY’S/ARBY’S GROUP, INC.

 

 

 



 

By: 


/s/ Nils H. Okeson

 

 

 

Name: Nils H. Okeson
Title: Senior VP and General Counsel

 

 

 

 

 

 